Case 1:16-cv-02084-RBK-JS Document 104 Filed 05/15/19 Page 1 of 2 PageID: 1169




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY


  OSCAR CASCO, individually and on behalf of
  all others similarly situated,                             Civil Action No. 16-cv-2084 (RBK/JS)

                                 Plaintiff(s),

                 v.

  PONZIOS RD, INC. d/b/a METRO DINER;
  and Doe Defendants 1-10,

                                 Defendant(s).


        PLAINTIFFS’ MOTION FOR SUMMARY JUDGMENT PURSUANT TO
           FED. R. CIV. P. 56 REGARDING NEW JERSEY WAGE LAWS

       NOW COME Plaintiffs Oscar Casco and Tina Blemings (collectively “Plaintiffs”), by

and through their undersigned counsel, who hereby respectfully move this Court for an Order

granting their Motion for Summary Judgment Pursuant To Fed. R. Civ. P. 56 Regarding New

Jersey Wage Laws. In support thereof, Plaintiffs hereby file a Memorandum of Law. For the

Court’s consideration, Plaintiffs also attach a [Proposed] Order.


Dated: May 15, 2019                                  Respectfully submitted,

                                                     CONNOLLY WELLS & GRAY, LLP

                                                     By: /s/ Gerald D. Wells, III
                                                        Gerald D. Wells, III
                                                     Stephen E. Connolly (admitted pro hac vice)
                                                     2200 Renaissance Boulevard, Suite 275
                                                     King of Prussia, PA 19406
                                                     Telephone: 610-822-3700
                                                     Facsimile: 610-822-3800
                                                     Email: gwells@cwglaw.com
                                                             sconnolly@cwglaw.com

                                                     -And-


                                                 1
Case 1:16-cv-02084-RBK-JS Document 104 Filed 05/15/19 Page 2 of 2 PageID: 1170




                                          KALIKHMAN & RAYZ, LLC
                                          Lawrence Kalikhman
                                          1051 County Line Road, Suite “A”
                                          Huntingdon Valley, PA 19006
                                          Telephone: (215) 364-5030
                                          Facsimile: (215) 364-5029
                                          E-mail: lkalikhman@kalraylaw.com

                                          Attorneys for Plaintiff and the Classes




                                      2
